The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 15, 2015

                                     No. 04-15-00183-CR

                                       Richard LARES,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006CR10110
                    Honorable Juanita A. Vasquez-Gardner, Judge Presiding

                                        ORDER
        On July 6, 2015, Appellant filed a motion requesting a copy of his Pre-Sentence
Investigation Report. In his motion, Appellant recites the attempts he has made to obtain a copy.
Appellant’s court-appointed counsel on appeal states he does not have a copy of the report, and
the report is not part of the appellate record.
Appellant’s motion for a copy of the report is DENIED.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court